Fourth Court of Appeals
                                  San Antonio, Texas
                                        March 15, 2019

                                     No. 04-18-00515-CV

                     SOUTHCROSS ENERGY PARTNERS GP, LLC.,
                                   Appellant

                                               v.

Ivy GONZALEZ on Behalf of M.R. Gonzalez, M.N. Gonzalez, Minor Children, and the Estate
        of Jesus Gonzalez, Jr.; Amy and Jesus Gonzalez, Sr.; and Rene Elizondo,
                                       Appellees

                  From the 229th Judicial District Court, Duval County, Texas
                                  Trial Court No. DC-16-139
                         Honorable Sandra L. Watts, Judge Presiding

                                        ORDER
        Appellees’ unopposed second motion for an extension of time to file the appellees’ brief
is granted. We order the appellees’ brief due April 15, 2019. Counsel is advised that no further
extensions of time will be granted absent a timely motion that (1) demonstrates extraordinary
circumstances justifying further delay, (2) advises the court of the efforts counsel has expended
in preparing the brief, and (3) provides the court reasonable assurance that the brief will be
completed and filed by the requested extended deadline. The court does not generally consider a
heavy work schedule to be an extraordinary circumstance.



                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of March, 2019.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court